Citation Nr: 0025172	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-15 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disabilities.

2.  Entitlement to service connection for bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel





INTRODUCTION

The appellant served on active duty from July 1957 to April 
1959, and from July 1959 to September 1962.

This appeal arises from an April 1998, Department of Veterans 
Affairs (VARO), St. Petersburg, Florida rating decision, 
which denied the appellant entitlement to service connection 
for bilateral ankle and knee disabilities. 


FINDING OF FACT

The appellant has presented no competent medical evidence 
showing the presence of chronic disability of the left knee, 
and no competent evidence showing a nexus between any current 
disabilities of the ankles and right knee and his period of 
active military service, to include a nexus between any 
incident or event of service and treatment and diagnosis of 
these disorders noted after service.


CONCLUSION OF LAW

The claims seeking entitlement to service connection for 
bilateral ankle and knee disabilities are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).

A well-grounded claim for service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the asserted in-service disease or injury and 
the present disease or injury.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is "plausible" or "possible" is 
generally required for the claim to be well grounded.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Alternatively, the third Caluza element can be satisfied by 
evidence of a chronic disease in service or, in the absence 
thereof, by continuity of symptomatology after service, as 
long as there is still medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  38 C.F.R. § 3.303(b) (1999); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  A chronic disability in 
service can be shown by either evidence contemporaneous with 
service or evidence that is post-service.  Savage, 10 Vet. 
App. at 495.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Id.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

However, although identical in-service and current diagnoses 
are not required for purposes of a § 3.303(b)-based well-
grounded claim, see Hodges v. West, 13 Vet. App. 287 (2000), 
a claimant diagnosed with a chronic condition shown after 
service must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether it is well 
grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As it appears that all of the appellant's service medical 
records have been obtained and associated with the claims 
file, additional service medical records development 
contemplated under 38 U.S.C.A. § 5103 (West 1991) (duty to 
ensure application for benefits is as complete as possible) 
is not in order.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).

Service medical records reveal that the appellant injured his 
right knee in June 1962.  X-rays of his right knee were 
normal.  The impression was of a contusion.  He was provided 
a cast cylinder for 10 days which was to be replaced with an 
Ace bandage.  He was to be followed if needed.  In July 1962, 
probable internal derangement was reported.  In August 1962, 
there was no swelling or instability, but the appellant 
lacked 15 degrees of flexion.  He was instructed in right 
knee bends, and was described as much improved 11 days later.  
No further complaints referable to his right knee were 
indicated during service, and no complaints or findings 
referable to his left knee or ankles were indicated.  The 
appellant denied any history of bone, joint, or other 
deformity at the time of his September 1962 military 
separation examination, and his lower extremities and 
musculoskeletal system were described as normal.

Post service VA treatment records, dated from June 1994 to 
January 1999, indicate that the appellant complained of 
chronic ankle pain in June 1994.  He claimed that he twisted 
his right knee as the result of his ankle pain.  The 
impression was of minor knee trauma.  Reports dated in July 
1994 noted that x-rays revealed calcific tendonitis of the 
right knee.  A January 1995 entry reported that x-rays 
revealed OA (osteoarthritis) of the left ankle.  There was no 
osteoarthritis of the knees.  June 1997 entries reported that 
the appellant was seen for right ankle joint arthritis.  He 
claimed that he had had ankle pain for "years."  He 
reported that he was a paratrooper and had fractured his 
right ankle and knee in 1958.  The examiner assessed 
traumatic bilateral DJD (degenerative joint disease), old 
avulsion fracture of the left medial malleolus, and possible 
talar dome lesion on the right.  The appellant was 
subsequently followed for his bilateral degenerative joint 
disease of the ankles.

The Board finds that the evidence cited above does not 
establish a well-grounded claim for either bilateral ankle or 
knee disabilities.  In so finding, the Board places emphasis 
on the appellant's military treatment records which only 
report what appears to be an acute-type injury to the right 
knee as subsequent treatment records dated therein reflect 
that the injury resolved by the time of his military 
separation.  It is shown that the appellant participated in 
parachute jumping exercises, as established by his Parachutist 
Badge award noted on his DD 214, but these same records, which 
appear complete in all respects, to include the time period in 
which he was engaged in parachute jump training exercises, are 
entirely negative for any complaints or findings referable to 
his left knee or ankles.  It is not shown that any service 
medical records are missing or incomplete in this regard.  The 
Board also places emphasis on the appellant's post service 
treatment records which are negative for any complaints or 
findings referable to his ankles or knees until June 1994, at 
which time he complained of right knee trauma due to chronic 
ankle pain, later diagnosed as bilateral degenerative joint 
disease of the ankles, more than 31 years following his 
military separation.  There are no findings referable to his 
left knee.  Other than these records, there is no evidence of 
treatment for any disabilities of the ankles and knees during 
the post service period until 1994, many years after service.

Hence, beyond the appellant's assertions, there is no evidence 
of record linking his current disabilities to his period of 
active service.  The assertions of the appellant are 
insufficient to satisfy the nexus requirement because they are 
statements from a layperson with no medical training or 
expertise to determine medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that the 
Board is not required to entertain unsupported lay speculation 
on medical issues).  His statements are also insufficient to 
well ground these claims based on continuity of symptomatology 
after service in view of the fact that there is simply no 
medical evidence which reflects either treatment for symptoms 
of either disorder until many years after service or is there 
evidence which competently links any subjective accounts of 
symptoms offered by the appellant to any current disability to 
well ground these claims under the section 3.303(b) analysis 
described in Savage, supra.  Moreover, as the appellant has 
not submitted competent medical evidence of a nexus between 
his currently diagnosed degenerative arthritis of the ankles 
and right knee tendonitis, and his period of active service, 
his claim must be denied as not well grounded.  Epps, 126 F.3d 
at 1467-68.  The Board is not aware of the existence of 
additional relevant evidence that could serve to well ground 
the appellant's claims.  As such, there is no further duty on 
the part of VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence required to complete his 
application for service connection. See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).

As the appellant has not submitted competent medical evidence 
of a diagnosis of a disability of his left knee, his claim for 
service connection for a left knee disability must also be 
denied as not well grounded.  The Board is not aware of the 
existence of additional relevant evidence that could serve to 
well ground this claim either.  As such, there is no further 
duty on the part of VA under 38 U.S.C.A. § 5103(a) to notify 
the veteran of the evidence required to complete his 
application for service connection.  McKnight, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the appellant of 
the elements necessary to well ground his claim and to explain 
why his current attempt fails.

In this case, VARO fulfilled its obligation under section 
5103(a) in its statement and supplemental statement of the 
case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that either his current 
bilateral ankle disability or right knee disability was 
incurred or aggravated during service, that he manifested 
arthritis to a compensable degree within one year thereafter, 
or that he currently has a left knee disability.

Accordingly, the Board must deny the appellant's claims of 
service connection as not well grounded.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1996) (en banc) (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).


ORDER

Having found the claims not well grounded, entitlement to 
service connection for bilateral ankle and knee disabilities 
is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

